NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                       File Name: 09a0701n.06

                                        No. 07-4035                                FILED
                                                                                Oct 28, 2009
                       UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                            FOR THE SIXTH CIRCUIT


NATIONAL UNION FIRE INSURANCE
CO. OF PITTSBURGH, PA,

       Plaintiff-Appellant,
                                                              ON APPEAL FROM THE
v.                                                            UNITED STATES DISTRICT
                                                              COURT     FOR     THE
RICHARD O. WUERTH;                                            SOUTHERN DISTRICT OF
LANE ALTON & HORST,                                           OHIO

       Defendants-Appellees.


BEFORE:       BATCHELDER, Chief Judge; MARTIN, Circuit Judge; JORDAN,
              District Judge.*

              LEON JORDAN, District Judge. National Union Fire Insurance Co. of

Pittsburgh, PA (“National Union”) appeals the district court’s summary judgment dismissing

its legal malpractice complaint against appellees Richard O. Wuerth and Lane Alton & Horst

(“Lane Alton”). For the reasons that follow, we affirm.

              On February 21, 2003, National Union filed suit alleging malpractice and

misrepresentation by Lane Alton, a law firm, and by Wuerth, a partner in the firm. The

complaint sought to hold Lane Alton “vicariously liable for the wrongful acts, errors, and/or


       *
        The Honorable R. Leon Jordan, United States District Judge for the Eastern District of
Tennessee, sitting by designation.
omissions of Wuerth, as well as for its own wrongful acts, errors and/or omissions.”

              The factual and procedural background of this case is set forth in the district

court’s memorandum opinion and need not be repeated herein. See Nat’l Union Fire Ins. Co.

of Pittsburgh v. Wuerth, 540 F. Supp. 2d 900, 902-04 (S.D. Ohio 2007). The district court

granted summary judgment in favor of Wuerth, concluding that appellant’s claims against

him were barred by Ohio’s one-year statute of limitations. See id. at 905-12. In granting

summary judgment to Lane Alton, the district court reasoned: (1) Lane Alton could not be

vicariously liable for Wuerth’s alleged malpractice because the statute of limitations had run

as to claims against Wuerth individually; (2) Lane Alton could not be vicariously liable for

the alleged malpractice of any other agent because National Union did not sue any employee

other than Wuerth; and (3) Lane Alton cannot be directly liable for malpractice because it is

not an attorney. See id. at 912-14.

              After oral argument, we certified the following question to the Supreme Court

of Ohio pursuant to that Court’s Rule of Practice XVIII: “Under Ohio law, can a legal

malpractice claim be maintained directly against a law firm when all of the relevant

principals and employees have either been dismissed from the lawsuit or were never sued in

the first instance?” The Supreme Court of Ohio accepted the certified question and held,

       We answer the certified question in the negative and hold that a law firm does
       not engage in the practice of law and therefore cannot commit legal
       malpractice directly and that a law firm is not vicariously liable for legal
       malpractice unless one of its principals or associates is liable for legal
       malpractice.



                                              2
Nat’l Fire Ins. Co. of Pittsburgh v. Wuerth, No. 2008-1334, 2009 WL 2341993, at *1 (Ohio

July 29, 2009).

              Provided that the district court was correct in its grant of summary judgment

to Wuerth, the Ohio Supreme Court’s ruling is dispositive of all issues pertaining to Lane

Alton. Having heard oral argument and having carefully reviewed the record on appeal, the

extensive briefing of the parties, and the applicable law, we find ourselves in complete

agreement with the district court’s well-reasoned opinion. The issuance of a detailed written

ruling by this panel is unnecessary.

              Accordingly, the district court’s grant of summary judgment in favor of Wuerth

is affirmed upon the reasoning employed by that court in its written opinion. Summary

judgment in favor of Lane Alton is also affirmed for the reasons provided by the district court

and the Supreme Court of Ohio.




                                              3